Exhibit 10.52

 

WAIVER

 

This Waiver (“Waiver”) is made as of this October 8, 2003, by and between Landec
Corporation (the “Company”) and Seahawk Ranch Irrevocable Trust (“Seahawk”).

 

RECITALS

 

A.            As of the date hereof, Seahawk is the holder of 164,099 shares of
Series B Preferred Stock of the Company (“Series B Preferred”), constituting all
of the outstanding shares of Series B Preferred.

 

B.            Pursuant to Paragraph 2, Section 2(A)(v) of the Certificate of
Determination of Rights, Preferences and Privileges of Series B Preferred Stock
(the “Certificate”) of the Company, holders of shares of Series B Preferred are
entitled to receive dividends payable in additional shares of Series B Preferred
in accordance with the following rate schedule (the “Original Rate Schedule”):

 

“Dividend Rate” shall mean an annual rate of eight percent (8%) until and
including the second-year anniversary of the Purchase Date; and thereafter an
annual rate of ten percent (10%) until and including the third-year anniversary
of the Purchase Date; and thereafter an annual rate of twelve percent (12%).

 

C.            Seahawk desires to extend the periods during which shares of
Series B Preferred accrue dividends at a rate of eight percent (8%) and ten
percent (10%), respectively, from the   periods ending on the second-year and
third-year anniversaries of the date of the original sale of such shares (the
“Purchase Date”), to the periods ending on the third-year and fourth-year
anniversaries of the Purchase Date.

 

AGREEMENT

 

In consideration of the foregoing and the mutual promises contained in this
Agreement, the parties hereby agree as follows:

 

1.             Waiver.  Seahawk hereby waives its right to receive dividends in
accordance with the Original Rate Schedule, and notwithstanding anything
contained in the Certificate to the contrary, agrees to receive dividends in
accordance with the following revised rate schedule:

 

“Dividend Rate” shall mean an annual rate of eight percent (8%) until and
including the third-year anniversary of the Purchase Date; and thereafter an
annual rate of ten percent (10%) until and including the fourth-year anniversary
of the Purchase Date; and thereafter an annual rate of twelve percent (12%).

 

2.             Miscelleneous

 

(a)                                  This Waiver and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

--------------------------------------------------------------------------------


 

(b)                                 This Waiver may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

(c)                                  This Waiver may only be amended by the
written consent of the Company and Seahawk.

 

(d)                                 This Waiver shall be binding upon Seahawk’s
successors and assigns, if any.

 

The parties have executed this Waiver as of the date first written above.

 

 

 

SEAHAWK RANCH IRREVOCABLE
TRUST

 

 

 

By:

 /s/ Kenneth E. Jones

 

 

Kenneth E. Jones, Trustee

 

 

Address:

550 Pilgrim Drive, Suite F

 

Foster City, CA 94404

 

 

 

 

 

LANDEC CORPORATION

 

 

 

 

 

By:

 /s/ Gary T. Steele

 

 

Gary T. Steele, President and CEO

 

 

Address:

Landec Corporation

 

3603 Haven Avenue

 

Menlo Park, CA  94025

 

2

--------------------------------------------------------------------------------